DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election of the species, brain cancer and temozolomide, in the reply filed on 9/6/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3-5, 7-13, 25-26, 30-31, 33, 38, 41, 44-45 are pending and examined herein insofar as they read on the elected invention and species.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-5, 7-13, 25-26, 30-31, 33, 38, 41, 44-45 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,433,074 in view of Chang et al. (US Patent Application 2016/0018403) and Giesing et al. (US Patent Application 2006/0088840, of record).
Claims 1, 3-5, 7-13, 25-26, 30-31, 33, 38, 41, 44-45 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,433,075 in view of Chang et al. (US Patent Application 2016/0018403) and Giesing et al. (US Patent Application 2006/0088840).
Both referenced claims recite a method of treating glioblastoma in a human subject by administering 4-iodo-3-nitrobenzamide (iniparib) and temozolomide.  The referenced claims do not teach the claimed limitations regarding TrxR or PRDX.  The teachings and motivation of the secondary references, Chang and Giesing et al., are the same as the 103 rejection below, therefore will also apply here. 

Claim Objections
Claim 3 is objected to because of the following informalities: Please add an “or” at the end of “i)” so that “i)” and “ii)” and “iii)” are recited in the alternative.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Please add an “or” at the end of “i)” so that “i)” and “ii)” and “iii)” are recited in the alternative.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: Please add an “or” at the end of “a)” so that “a)” and “b)” and “c)” are recited in the alternative.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 is rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is not possible to administer 4-iodo-3-nitrobenzamide to a subject once per day and twice a week at the same time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-13, 25-26, 30-31, 33, 38, 41, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al. (“Phase I study of iniparib concurrent with monthly or continuous temozolomide dosing schedules in patients with newly diagnosed malignant gliomas,” J. Neurooncol., 2015, 125, 123-131, of record) in view of Chang et al. (US Patent Application 2016/0018403) and Giesing et al. (US Patent Application 2006/0088840, of record).
The instant claims are directed to a method of treating a subject having a cancer by determining whether the subject has an elevated expression of thioredoxin reductase (TrxR) or peroxiredoxin (PRDX) and administering 4-iodo-3-nitrobenzamide (iniparib) and temozolomide.  
Blakeley et al. teach a method of treating gliomas by administering iniparib with temozolomide in a subject who had successfully completed radiation therapy.  Iniparib was administered twice a week and dose escalated up to 16 mg/kg/week (abstract).
However, Blakely et al. fail to disclose the limitations regarding TrxR or PRDX.  
Chang et al. teach methods of using stabilized cancer peptide fragments derived from “redoxin proteins” selected from thioredoxin and peroxiredoxin-1, -2, and -3 for the detection of cancer, diagnoses of cancer, severity of cancer, and effectiveness of a therapeutic regimen comprising detecting and measuring the amount of redoxin peptide fragments present in a biological sample of a subject (abstract).  Example 1 shows that the thioredoxin system is composed of the redox-active protein thioredoxin, the enzyme thioredoxin reductase and NADPH.  Thioredoxin expression was found to be increased in several primary cancers (paragraph 0057).  An embodiment of the invention provides a biomolecule, for example an antibody, that is selective for a redoxin peptide fragment, such as an amino acid sequence consisting of SEQ ID NOS: 1-42 (paragraphs 0020-0021).  Methods of monitoring the progression of cancer comprises determining the amount of one or more redoxin peptide fragments present in a biological sample at one or more subsequent time points, and comparing this amount with the amount of one or more redoxin peptide fragments present at the biological sample at the first time point, wherein the higher amount of the subsequent time point compared to the first time point indicates that the cancer has progressed since the first time point, and wherein a lower amount indicates that he cancer has regressed since the first time point (paragraph 0022).  The biomolecule may be selected from recombinant antibody, a recombinant monoclonal antibody, a polyclonal antibody, a humanized antibody, and an antibody fragment (paragraph 0037).  Various cancers are encompassed by the scope of this invention, including breast, colon, glioma, pancreatic, prostate, etc. (paragraph 0038).  The expression level of serum peptide fragments in an individual suspected to suffer from cancer and/or susceptible to cancer will be higher compared to the expression levels of the same marker in a healthy individual due to the over-expression of redoxin-proteins in cancer cells.  Since the aggressiveness of cancer is positively related to the production of redox-proteins in cancer cells, measurement of the stabilized serum peptide fragments released from these cancer proteins indicates the severity and invasiveness of cancer (paragraph 0093).  To quantify the serum cancer peptide fragment level, a competitive ELISA or a peptide ELISA may be used. An embodiment of a protocol for a competitive ELISA according to the present invention, using a single antibody against the peptide fragment, is taught (paragraph 0094).
Giesing et al. teach methods of determining the expression of thioredoxin reductase as a reliable tumor diagnosis and prognosis in cancer treatment (abstract). The thioredoxin reductase family includes a plurality of thioredoxin reductase isoforms, of which, besides thioredoxin reductase 1, thioredoxin reductase 2 and 3 exists (paragraphs 0057-0058).  All the values measured on a test cell are compared to a standard control (paragraph 0107).  Sequence-specific primers are used for determining the expression of at least one thioredoxin reductase gene (claim 10).  Antibodies can be used in quantitative immunoassays, for example the protein or polypeptide to be detected competes as antigen or labeled antigen for antibody binding (paragraphs 0046, 0119).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have detected, diagnosed, and monitored the effectiveness of a therapeutic regimen by measuring and comparing the expression levels of TrxR and/or PRDX to a control, as taught by Chang and Giesing et al., in the method of treating a brain cancer, such as glioma, by administering iniparib and temozolomide, as taught by Blakeley et al.
A person of ordinary skill in the art would have been motivated to combine the teachings of these cited prior art references because it is important to diagnose and monitor the progression of a cancer in a subject being administered anti-cancer agents.  It is important because any physician would need to know if the anti-cancer agents are being effective in treating the cancer over a period of time so as to reduce or eliminate the symptoms of the disease while avoiding unnecessary toxicity and side effects associated with anti-cancer treatment.
It is noted that the limitations regarding the elevated expression levels of TrxR and PRDX in claims 7 and 11 are obvious because the cited prior art teaches methods of measuring the expression levels of both TrxR and PRDX by contacting samples from a subject with cancer by with antibodies, therefore this property will necessarily be the same.
It is also noted that the limitation regarding increasing the length of disease free interval relative to a subject not treated with iniparib in claim 41 is also obvious because all elemental steps of the method claim has been taught by the cited prior art.  Therefore, this increase in length of disease free interval will also necessarily occur absent a showing of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627